MR. CHIEF JUSTICE ADAIR:
In this cause the Supreme Court of the United States under date of November 13, 1956, 77 S. Ct. 146, having made an order dismissing the appeal of the Great Northern Railway Company, a corporation, for want of a substantial federal question and an attested copy of said order having on this date, January 2, 1957, been filed in the office of the Clerk of this Court, and it appearing from said Order that the Application of the Great Northern Railway Company, a corporation, for the relief to the Supreme Court of the United States has been dismissed by that Court and fully and finally determined.
Now therefore it is ordered that the Board of Railroad Commissioners of the State of Montana, who were appellants in this appeal to the Supreme Court of the State of Montana, may now proceed to enforce the judgment of this Court pronounced May 10, 1956, 298 Pac. (2d) 1093, wherein this Court reversed the judgment of the District Court of Hill County, Montana which had erroneously held to be invalid the Order No. 2445 of the said Board of Railroad Commissioners of the State of Montana as per remittitur issued out of this court on July 16, 1956.